Citation Nr: 0932176	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a thoracic spine 
strain with a history of a compression fracture of T4, 
currently rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from October 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                   

The Board notes that the issue of entitlement to service 
connection for the residuals of a head injury, to include 
scar and headaches, was originally developed for appellate 
review; however, service connection for the residuals of a 
head injury, to include scar and headaches, was ultimately 
granted by the RO in a September 2006 rating action.  The 
Veteran has not disagreed with the rating or effective date 
assigned for this disability.  Therefore, this issue is no 
longer in appellate status.  Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

In June 2009, while sitting at the RO in Houston, Texas, the 
Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran contends that his service-connected 
thoracic spine strain with a history of a compression 
fracture of T4, is more disabling than currently evaluated.

In the June 209 videoconference hearing, the Veteran 
testified that he had chronic pain in his thoracic spine.  On 
a scale from one to 10, he rated his pain an 8.  He indicated 
that he was currently working as a barber, but that due to 
incapacitating episodes from his back pain, he missed 
approximately two to three days of work, per week.  According 
to the Veteran, he had flare-ups every day and he wore a neck 
brace.  He stated that his back pain radiated down his arms 
and legs, and into his feet.  The Veteran reported that 
standing aggravated his back pain.  In light of the above, 
the Board finds that another examination is needed in order 
to fully assess the current nature and degree of severity of 
the Veteran's thoracic spine disability.  See 38 C.F.R. § 
3.159(c)(4).

Regarding the Veteran's complaints of radiating pain, the 
Board further observes that separate ratings may be assigned 
for the separate and distinct manifestations of the same 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In the 
instant case, the RO has not yet considered whether the 
Veteran experiences any neurological symptoms related to his 
service-connected thoracic spine disability.  In light of the 
Veteran's testimony of pain radiating into his arms, legs, 
and feet, consideration of separate compensable ratings for 
any nerve damage present is indicated as part of the higher 
rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a 
VA orthopedic/neurological examination to 
determine the current severity of his 
thoracic spine disability, to include any 
neurological manifestations affecting 
either upper or lower extremity.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing should 
be conducted.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings.  Specifically, the 
examiner should perform full range of 
motion studies of the thoracolumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with activity.  

All limitation of function must be 
identified.  The examiner must 
specifically determine whether the Veteran 
suffers from unfavorable ankylosis.  (The 
RO should provide the examiner the 
definition of unfavorable ankylosis as set 
forth in the general rating formula for 
diseases and injuries of the spine, note 
(5).)  If there is no pain, no limitation 
of motion, and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should determine the nature, 
extent, and severity of any associated 
nerve impairment (e.g., radiculopathy) 
that may be present.  If there is such 
impairment, the examiner should determine 
which nerve groups are involved with the 
radiculopathy, and characterize the 
overall neurological impairment in each 
upper and/or lower extremity as mild, 
moderate, moderately severe, or severe.

The examiner should also determine 
whether, and if so to what extent, the 
Veteran has experienced incapacitating 
episodes of intervertebral disc syndrome 
due to his service-connected thoracic 
spine disability.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician.

A complete rationale for all opinions 
expressed must be provided.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



